    Case 7:20-cv-00039-MCR-GRJ Document 92 Filed 04/16/21 Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS               Case No. 3:19-md-2885
EARPLUG PRODUCTS
LIABILITY LITIGATION
                                    Judge M. Casey Rodgers
This Document Relates to:           Magistrate Judge Gary R. Jones
Baker v. 3M Company
Case No. 7:20-cv-00039




              PLAINTIFF’S PROPOSED VERDICT FORM
     Case 7:20-cv-00039-MCR-GRJ Document 92 Filed 04/16/21 Page 2 of 7




WE, THE JURY FIND:

INTERROGATORY NO. 1 (Failure to Warn)

Did Defendants supply a product that was not reasonably safe because adequate
warnings or instructions were not provided with the product, and was that unsafe
condition of the product a proximate cause of Mr. Baker’s injuries?

      YES ________

      NO    ________

INTERROGATORY NO. 2 (Post-Sale Failure to Warn)

Were Defendants negligent in that the product was not reasonably safe because
adequate warnings or instructions were not provided after the product was
manufactured, and was Defendants’ negligence a proximate cause of Mr. Baker’s
injuries?

      YES ________

      NO    ________

INTERROGATORY NO. 3 (Design Defect)

Did Defendants supply a product that was not reasonably safe as designed, and was
that unsafe condition of the product a proximate cause of Mr. Baker’s injuries?

      YES ________

      NO    ________

INTERROGATORY NO. 4 (Fraudulent Misrepresentation)

Did Defendants make a fraudulent misrepresentation about the CAEv2, and was that
fraudulent misrepresentation a proximate cause of Mr. Baker’s injuries?

      YES ________

      NO    ________

                                       1
     Case 7:20-cv-00039-MCR-GRJ Document 92 Filed 04/16/21 Page 3 of 7




INTERROGATORY NO. 5 (Fraudulent Concealment)

Did Defendants commit fraudulent concealment, and was that fraudulent
concealment a proximate cause of Mr. Baker’s injuries?

      YES ________

      NO    ________

If you answered “Yes” to one or more of Interrogatories Nos. 1-5, then proceed to
Interrogatory No. 6. If you answered “No” to all of Interrogatories Nos. 1-5, do not
answer the remaining questions. Please date and sign the verdict form.

INTERROGATORY NO. 6 (Damages)

What amount of money will reasonably and fairly compensate Mr. Baker? Do not
deduct for Mr. Baker’s percentage of fault, if any, under Interrogatory No. 7 below.
The Court will perform those calculations, if necessary.

      Future medical expenses                             $ ________________

      Future loss of earning capacity                     $ ________________

      Past pain and suffering (mental and physical)       $ ________________

      Future pain and suffering (mental and physical)     $ ________________

      Disability                                          $ ________________




                                         2
     Case 7:20-cv-00039-MCR-GRJ Document 92 Filed 04/16/21 Page 4 of 7




INTERROGATORY NO. 7 (Apportionment of Fault)1

A.    Do you find that the United States Army was negligent, and that such
negligence was a proximate cause of Mr. Baker’s injuries?

      YES ________

      NO     ________

B.    Do you find that Mr. Baker was negligent, and that his negligence was a
proximate cause of his injuries?

      YES ________

      NO     ________

C.     “Total combined fault” includes all of the forms of fault, based on your
answers to the previous questions, that you found proximately caused Mr. Baker’s
injuries. Assume that 100% represents the total combined fault that proximately
caused Mr. Baker’s injuries. What percent, if any, of this 100% is attributable to each
of the following parties? Your total must equal 100%.

      Defendants                 _____%

      Plaintiff                  _____%        (Fill out only if you answered “Yes” to
                                               Interrogatory No. 7.B above.)
      United States Army         _____%        (Fill out only if you answered “Yes” to
                                               Interrogatory No. 7.A above.)
      TOTAL                        100 %




1
 As noted in footnote 2 to Plaintiff’s Proposed Jury Instructions, Plaintiff’s motion
for summary judgment on Defendants’ apportionment defense is currently pending.
Plaintiff further reserves the right to contest the propriety of contributory-negligence
and apportionment instructions. Plaintiff also contests the propriety of an
assumption-of-the-risk defense. To the extent an interrogatory is warranted, Plaintiff
proposes this one.

                                           3
     Case 7:20-cv-00039-MCR-GRJ Document 92 Filed 04/16/21 Page 5 of 7




INTERROGATORY NO. 8 (Statute of Limitations)2

A.     Did Mr. Baker know, or in the exercise of due diligence should have
discovered, the causal relationship between (1) Defendants’ misconduct and (2) his
injuries before June 20, 2016?

      YES ________

      NO     ________

B.     If you answered “Yes” to Interrogatory No. 8.A, did Defendants engage in
some affirmative conduct or remain silent and fail to disclose material information
that prevented or delayed Mr. Baker from filing this action until after June 20, 2016?

      YES ________

      NO     ________

C.    Did Mr. Baker discover the facts constituting Defendants’ fraud before
June 20, 2016?

      YES ________

      NO     ________




2
 As noted in footnote 3 to Plaintiff’s Proposed Jury Instructions, if Defendants assert
a statute-of-limitations defense, Plaintiff proposes this interrogatory.

                                          4
     Case 7:20-cv-00039-MCR-GRJ Document 92 Filed 04/16/21 Page 6 of 7




INTERROGATORY NO. 9 (Intermediary Defense)3

A.     Do you find that Defendants sold the CAEv2 to the United States Army; that
the Defendants warned the Army about all of the particular risks and limitations of
the CAEv2; and that the Defendants conveyed adequate instructions for the proper
use of the CAEv2 to the Army?

      YES ________

      NO     ________

B.     Do you find that Defendants sold the CAEv2 to the Army; that the Army had
actual knowledge of all of the particular risks and limitations of the CAEv2; and that
the Army had adequate instructions for the proper use of the CAEv2?

      YES ________

      NO     ________

C.     If you answered “Yes” to the questions under Interrogatory No. 9.A and/or
Interrogatory No. 9.B, do you find that Defendants discharged their duty to warn
Mr. Baker by relying on the Army to warn Mr. Baker?

      YES ________

      NO     ________




3
  For the reasons stated in footnote 4 to Plaintiff’s Proposed Jury Instructions,
Plaintiff objects to including any intermediary defense on the Verdict Form. To the
extent an interrogatory is warranted, Plaintiff proposes this one.

                                          5
     Case 7:20-cv-00039-MCR-GRJ Document 92 Filed 04/16/21 Page 7 of 7




INTERROGATORY NO. 10 (Superseding Cause)4

      Do you find that the actions of the United States Army were the sole proximate
cause of Mr. Baker’s injuries and were unforeseeable to Defendants?

      YES ________

      NO     ________


__________________                           _____________________________
DATE                                         FOREPERSON

Please hand your completed and signed verdict form to the bailiff and return to the
courtroom.




4
 As noted in footnote 5 to Plaintiff’s Proposed Jury Instructions, Plaintiff’s motion
for summary judgment on Defendants’ superseding-cause defense is currently
pending. For the reasons stated in footnote 5, Plaintiff further objects to including
superseding cause on the Verdict Form. To the extent an interrogatory is warranted,
Plaintiff proposes this one.

                                         6
